Exhibit 10.1

AMENDMENT NO. 1 TO
CANCELLATION AND WAIVER AGREEMENT
This Amendment No. 1 to Cancellation and Waiver Agreement (the “Amendment”) is
entered into as of the 8th day of October, 2015,
BACKGROUND:
A.    Reference is made to that certain Cancellation and Waiver Agreement (the
“Agreement”) is entered into as of the 4th day of September, 2015, by and among
Ascent Solar Technologies, Inc., a Delaware corporation (the “Company”), and the
investor signatory hereto (the “Holder”).
B.    Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Agreement.
C.    Pursuant to the Agreement, the parties agreed, among other things, for the
Company to repurchase on October 19, 2015 (the “Second Closing Date”) from the
Holder $2,402,219.65 aggregate principal amount of the Company’s outstanding
Second Closing Note.
D.    Pursuant to the Agreement, the parties agreed, among other things, for the
Company to repurchase on December 4, 2015 (the “Third Closing Date”) from the
Holder $3,939,646.21 aggregate principal amount of the Company’s outstanding
Third Closing Note.
E.    The parties desire to make certain changes to the Agreement regarding the
Second Closing, the Third Closing and related matters.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
1.Amendments; Acknowledgements. The parties hereby amend the Agreement as
follows:
(a)
The term “Third Closing Date” is amended to mean December 20, 2015.

(b)
The terms “Third Closing Purchase Price” and the amount of the “Third Closing
Note” are each amended to mean $2,800,000.00.

(c)
The parties agree that the Second Closing will not occur. The parties agree that
the non-occurrence of the Second Closing will not be a “Default Event” as such
term is defined in the Agreement.

(d)
In lieu of the Second Closing, the parties agree that $3,541,865.86 aggregate
principal amount of the outstanding Notes (the “Reinstated Notes”) shall remain
outstanding and shall not be cancelled as provided in the Agreement.
Notwithstanding anything set forth in the Agreement to the contrary, the parties
hereto acknowledge and agree that the Transaction Documents shall remain in full
force and effect with respect to the Reinstated Notes and the Reinstated Notes
shall retain all current and existing rights and terms as set forth in each of
the Transaction Documents, including (without limitation) all existing rights of
conversion, redemption and







--------------------------------------------------------------------------------




other rights and remedies set forth in the Reinstated Notes and each of the
other Transaction Documents.
2.    Other Amendments. Reference is made to that certain Amendment and Exchange
Agreement (the “July Agreement”) dated July 22, 2015 by and among the parties
and the related Right to Receive Common Stock (the “Right”) issued pursuant to
the July Agreement. Section 1(f) of the July Agreement is hereby terminated. The
last sentence of Section 1(a) of the Right is deleted.
3.    Ratifications. Except as otherwise expressly provided herein, the
Agreement, the Initial Securities Purchase Agreement and each other Transaction
Document (as defined in the Initial Securities Purchase Agreement and the
Additional Securities Purchase Agreement), is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects. The
parties confirm that the waivers contained in Section 2 of the Agreement
continue in full force and effect.
4.    Representations and Warranties.
(a)Company Bring Down; No Event of Default. Except as set forth on Schedule 4(a)
attached hereto, the Company hereby makes the representations and warranties to
the Holder as set forth in Section 3 of the Initial Securities Purchase
Agreement (as amended hereby) as if such representations and warranties were
made as of the date hereof and set forth in their entirety in this Amendment,
mutatis mutandis. The Company represents and warrants to the Investor that after
giving effect to the terms of this Agreement no Event of Default (as defined in
the Note) shall have occurred and be continuing as of the date hereof.
(b)Holder Bring Down; Ownership Representation. The Holder hereby makes the
representations and warranties as to itself only as set forth in Section 2 of
the Initial Securities Purchase Agreement (as amended hereby) as if such
representations and warranties were made as of the date hereof and set forth in
their entirety in this Agreement, mutatis mutandis. The Holder owns the Notes
free and clear of any liens (other than the obligations pursuant to this
Amendment, the Agreement, the Transaction Documents and applicable securities
laws).
5.    Disclosure of Transaction. The Company shall, on or before 9:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching such documents, to the extent they are required to be filed under the
1934 Act, that have not previously been filed with the SEC by the Company
(including, without limitation, this Amendment) as exhibits to such filing
(including all attachments, the “8-K Filing”). From and after the filing of the
8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, affiliates, employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the date hereof without the express prior written consent of the
Holder. To the extent that the Company, any of its Subsidiaries or any

2



--------------------------------------------------------------------------------




of their respective officers, directors, affiliates employees or agents delivers
any material, non-public information to the Holder without the Holder's consent,
the Company hereby covenants and agrees that the Holder's shall not have any
duty of confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, Affiliates, employees or agents with respect to,
or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents not to trade on the basis
of, such material, non-public information. Neither the Company, its Subsidiaries
nor the Holder shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, the
Company shall be entitled, without the prior approval of the Holder, to make a
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith or
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) the Holder shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release). Without
the prior written consent of the Holder (which may be granted or withheld in the
Holder’s sole discretion), except as required by applicable law, the Company
shall not (and shall cause each of its Subsidiaries and affiliates to not)
disclose the name of the Holder in any filing, announcement, release or
otherwise.
6.    No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the Default Shares under
the Securities Act or cause any transaction to be integrated with such offering
or any prior offerings by the Company for purposes of the Securities Act or any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of the Principal Market and/or any exchange or
automated quotation system on which any of the securities of the Company are
listed or designated.
7.    Listing. The Company shall maintain the Common Stock’s authorization for
quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 7.
8.    Fees. The Company shall promptly reimburse Kelley Drye & Warren, LLP
(counsel to the lead investor), on demand, for all reasonable, documented costs
and expenses incurred by it in connection with preparing and delivering this
Amendment (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby).
9.    Blue Sky. The Company shall make all filings and reports relating to the
transactions contemplated hereby required under applicable securities or “Blue
Sky” laws of the states of the United States following the date hereof, if any.
10.    Miscellaneous Provisions. Section 9 of the Securities Purchase Agreements
(as amended hereby) is hereby incorporated by reference herein, mutatis
mutandis.
[The remainder of the page is intentionally left blank]

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.














COMPANY:
ASCENT SOLAR TECHNOLOGIES, INC.




By:   /s/ Victor Lee              
      Name: Victor Lee
      Title: Chief Executive Officer









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.




















HOLDER:
HUDSON BAY MASTER FUND LTD




By:  /s/ George Antonopoulos  
Name: George Antonopoulos
Title: Authorized Signatory









